Title: To George Washington from Brigadier General Samuel Holden Parsons, 23 April 1779
From: Parsons, Samuel Holden
To: Washington, George



Dear General
Camp Redding [Conn.] 23d Apl 1779

I have the Honor of your Excellency’s Letters of the 12th, 17th & 19th Inst. I have in Consequence of your Directions to Put this Division of the Troops in Perfect Readiness to march by the 10th of May next, orderd the Detachments made from the Division to New London and other Places remote from Camp to join the Division immediately and hope Nothing will prevent the Troops being ready to march by the Time your Excellency has orderd.
The Returns of Arms & Accoutrements wanting I hope to have returned to Morrow & will immediately forward it.
The Enemy continue Part of their Force at the East End of Long Island, but seem to be preparing to remove Westward.
The inclosd Letter of itself will give little Light, but may possibly tend to some good Purpose in Connection with other Information your Excellency may be possesd of.
I have Reasons which have great Weight to induce me to decline any Command in the Army the ensuing Campaign, but the Situation of the Troops at present is such that I am Apprehensive some ill Effects will follow my Resignation at this particular Time. I shall continue in my Command until the Season is so far advancd as my Example can have no Influence to induce my Officers to decline Service which too many of them already wish to be freed from. as I am determined my Country shall never, justly, accuse me of injuring her Rights or pursuing Measures tending to her Destruction; I hope therefore if I should at a more advancd Season of the Campaign seek a Dismission I shall not on that Account be esteemd more criminal than by pursuing my Intentions at an earlier Period. I am with the greatest Esteem yr Excellency’s Obedt Servt
Saml H. Parsons
